Citation Nr: 0125071	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  95-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hips.

2.  Entitlement to service connection for a disability of the 
right middle finger.

3.  Entitlement to service connection for kidney stones.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to a greater evaluation for hiatal hernia, 
with gastroesophageal reflux, currently evaluated as 10 
percent disabling.  

6.  Entitlement to a greater evaluation for flat feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1968, and from May 1982 to November 1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which granted the veteran service 
connection for flat feet and a hiatal hernia with 
gastroesophageal reflux.  Each disability was evaluated as 
noncompensable, effective in November 1992.  In addition, the 
rating decision denied service connection for disabilities of 
the hips, right middle finger and left middle finger, as well 
as kidney stones and depression.

During the pendency of the appeal, in December 1998, a 10 
percent evaluation was assigned for flat feet, effective in 
November 1996.  In February 2001, a 10 percent rating was 
assigned for hiatal hernia with gastroesophageal reflux, 
effective in November 1992.  In the February 2001 decision, 
the 10 percent evaluation for his flat feet was made 
effective in November 1992.  

The Board recognizes that the June 1994 rating decision 
denied service connection for disabilities of both the right 
and left middle fingers.  Also, the April 1995 statement of 
the case and the supplemental statements of the case in 
December 1998 and February 2001 continued to deny service 
connection for those two disabilities.  However, the veteran 
did not claim service connection for a left middle finger 
condition.  In addition, in March 1995, although he 
specifically disagreed with the denial of service connection 
for a right middle finger disability, he did not mention the 
left middle finger.  The VA Form 9 received in July 1995 was 
general in nature.  Moreover, at the time of his November 
1996 VA compensation examination, the examiner indicated that 
the veteran had not had left middle finger complaints; he 
noted only right middle finger symptoms.  No abnormal left 
middle finger clinical findings or diagnosis was recorded.  
Accordingly, despite the actions taken by the RO, the Board 
finds that the veteran has not appealed the denial of service 
connection for a left middle finger disability and that no 
issue relating thereto is currently before the Board.  

The issues of entitlement to service connection for kidney 
stones and disabilities of the hips and right middle finger 
will be addressed in the remand following this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence does not show that the veteran 
currently has depression.  

3.  The veteran's hiatal hernia with esophageal reflux has 
not been shown to produce considerable impairment of health.  

4.  The veteran's flat feet have not been shown to result in 
pain on manipulation, swelling on use, or characteristic 
callosities.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for flat feet have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a hiatal hernia with esophageal reflux have not 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic 
Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his flat feet and hiatal hernia do not 
adequately reflect the severity of those disabilities.  In 
addition, the veteran maintains, in substance, that he 
incurred depression while in the service.  He asserts that he 
was treated for that condition while on active duty.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board first notes that medical and personnel 
records pertaining to the veteran's second period of service 
have been obtained from official sources.  As the veteran has 
asserted that the claimed disabilities began during this 
period of service, the Board finds that the available service 
medical records are sufficient for a proper adjudication of 
these claims.  

In addition, post-service VA examinations have been 
conducted.  The veteran was provided notice of the criteria 
necessary for the claimed benefits by an April 1995 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in December 1998 and February 2001.  
Nevertheless, the veteran has not identified any additional 
post-service medical records pertaining to his flat feet, 
hiatal hernia, or depression.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  Id. 

The veteran's service medical records have been obtained and 
carefully reviewed by the Board.  A May 1983 health record 
sets forth the veteran's life history and notes that he 
appeared open and somewhat frustrated with the question "how 
to live with screaming IPS?".  The assessment was no evidence 
of psychiatric diagnosis.  

A May 1991 Problem Summary List includes a notation of 
nervous condition.

Turning to the post-service medical evidence, the veteran was 
provided a VA mental examination in January 1994.  He denied 
in general fashion any significant mental or emotional 
problems presently, but did note being "stressed" and 
frustrated since being "forced" to leave the military in 
November 1992 due to a reduction in forces.  Results of 
psychiatric examination were provided, and the resulting Axis 
I diagnosis was no clear evidence or significant symptoms to 
warrant a formal psychiatric diagnosis.  The Axis V Global 
Assessment of Functioning (GAF) score was noted to be in the 
90 range.  

The veteran was also provided a VA general medical 
examination in January 1994.  He reported developing painful 
feet with prolonged standing and walking.  

On VA general medical examination in January 1994, the 
veteran was noted to have a soft abdomen without mass or 
tenderness, as well as a normal gait without assistive 
device.  He was able to hop on either foot, heel and toe 
walk, and squat and rise.  He had flatness of the feet with 
low arches, but his feet were otherwise normal except for 
tender heels.  The pertinent impression was flat feet and 
gastroesophageal reflux, treated with medication.  

The veteran was provided another VA general medical 
examination in November 1996.  The examiner noted that as the 
veteran stood on the floor, he had significantly flat feet.  
There was also medial and downward subluxation of the tali.  
As the veteran sat on the table, he had a plantar arch, so 
the flat feet were supple.  The veteran was able to hop on 
either foot, heel and toe walk, and squat and rise normally.  
The pertinent impression was supple flat feet and history of 
hiatal hernia with gastroesophageal reflux.  The examiner 
noted that he would request an upper GI series as well as a 
radiographic examination.  

Radiographic examination of the feet resulted in an 
impression of mild spurring of the right first metatarsal 
head, with no other area of degenerative/arthritis change 
identified.  The upper GI examination resulted in an 
impression of anteropyloroduodenal bulb changes, with 
endoscopy requested for further evaluation.  

According to the report of a November 1996 VA mental 
examination, the veteran noted that he did not know why he 
was there.  He stated that he was not a happy person but 
could cope with that.  He said that he felt he might be 
depressed, but no more depressed than anyone else.  He said 
that he had not made what he considered a satisfactory 
transition to civilian life.  He indicated that he worried 
about a variety of things but referred to himself as an 
average person psychologically.  Findings from the 
psychiatric examination resulted in an Axis I diagnosis of no 
diagnosis.  The veteran's current, and past year's highest, 
GAF score was 90.  The examiner noted that the examination 
was intended to be consistent with the previous examination 
of 1994, when no clear-cut evidence of significant symptoms 
to warrant a formal psychiatric diagnosis was found.   

In November 2000, the veteran was provided a VA orthopedic 
examination.  He noted symptoms in both feet, mostly the same 
but worse on the left.  He reported aching and he indicated 
the heels on both feet.  He had no symptoms at rest.  He had 
no limp on either side.  He had full feeling on both sides.  
Symptoms came and went and sometimes on first arising he had 
stiffness in both feet for several steps.  

On physical examination, he had moderately severe pronation 
of both feet, with spurs.  Capillary circulation to the toes 
on both feet was normal.  Sensation to scratch on both feet 
and ankles was normal.  On the right, there was slight 
tenderness on the plantar aspect of the most proximal portion 
of the foot, just distal to the heel.  On the left foot, 
there was slight to slight-plus tenderness on the plantar 
aspect of the foot, lateral half, middle third.  The examiner 
noted in a discussion that the veteran had moderately severe 
bilateral pronated flat feet, with spurs.  With respect to 
various factors, functional impairment was rated as mild-
plus. 

Also in November 2000, the veteran was provided a 
panendoscopy with biopsy and esophageal dilatation.  The 
examination found an irregular Z line in the distal esophagus 
and nodules in the duodenal bulb.  The assessment was 
abnormal examination, and referred to the findings.  

In December 2000, the veteran was provided a VA examination 
of the esophagus and hiatal hernia.  He had a history of 
chronic esophageal reflux symptoms dating back to at least 
1987 manifested by daily substernal burning pain with 
regurgitation of sour acid contents.  The symptoms were 
generally worse after meals and occurred frequently at night 
as well as when siting.  They were somewhat less when the 
veteran was sitting upright.  He did not smoke, consume 
alcohol or drink coffee.  He had good appetite, and had 
intermittent dysphagia, more for solids than liquids, that 
occurred approximately four to five times a week.  It was 
noted that the veteran's symptoms had improved following the 
recent endoscopy end esophageal dilatation.  However, the 
veteran continued to have symptoms of reflux despite 
medication.  The veteran's current weight was 242 pounds, 
which was the maximum for the prior year.  

The spleen was not palpable.  The impression was chronic 
gastroesophageal reflux; chronic intermittent dysphagia, 
solids worse than liquids, most likely related to esophageal 
spasm precipitated by the reflux; and mild chronic distal 
esophageal inflammation.  Moreover, the examiner indicated 
that there were no complications of erosions, strictures or 
Barrett's metaplasis, and the veteran's symptoms were 
partially relieved by prescription medication and daily 
antacids.  

Analysis

Relevant laws provide that service connection may be granted 
for disability either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  The disability for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for depression.

The Board recognizes that the veteran's service medical 
records include a May 1983 health record demonstrating that 
he had psychiatric complaints, as well as a May 1991 Problems 
Summary List noting a nervous condition.  However, the record 
includes no competent, clinical evidence of a current 
diagnosis of depression.  The January 1994 and November 1996 
VA mental examinations resulted in conclusions that the 
veteran did not warrant Axis I diagnoses.  

Regarding the veteran's own assertions that he now has 
depression, the Board notes that as a layperson he is 
competent to testify as to observable symptoms.  However, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
testimony does not constitute competent medical evidence of a 
diagnosis of depression.  As there exists no competent, 
medical evidence that the veteran currently has such a 
disability, the Board finds that this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's hiatal hernia, with 
gastroesophageal reflux, and flat feet.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disabilities 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7. 

Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, warrants a 30 percent 
evaluation.  A 10 percent evaluation is warranted for two or 
more of the symptoms for the 30 percent evaluation, with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a hiatal hernia with esophageal reflux.  In so finding, the 
Board recognizes that according to the report of the December 
2000 VA examination, the veteran complained of substernal 
pain, regurgitation and dysphagia.  Nevertheless, there is no 
evidence that these symptoms produce considerable impairment 
of the veteran's health.  The veteran has not reported, 
either during his VA examinations or in connection with his 
claim for VA benefits, that he has received outpatient 
treatment for his symptoms.  The December 2000 report 
provides that the veteran's current weight was also his 
highest for the prior year, signifying that he had not 
suffered weight loss during that time.  The report also 
specifies that the veteran's distal esophageal inflammation 
was mild, and that he had no complications of erosions, 
strictures, or Barrett's metaplasis.  In addition, the 
veteran's symptoms had recently improved since a recent 
endoscopy with esophageal dilatation.

Accordingly, the Board concludes that the criteria for a 
greater rating for the service-connected hiatal hernia with 
gastroesophageal reflux have not been met at any time during 
the appeal period.  

Turning to the veteran's flat feet, the rating schedule 
provides that acquired flatfoot, when pronounced and with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent evaluation if 
bilateral and a 30 percent evaluation if unilateral.  Severe 
acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, warrants a 30 percent evaluation 
if bilateral and a 20 percent evaluation if unilateral.  
Moderate pes planus, with the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, warrants a 10 
percent evaluation if bilateral or unilateral.  Mild pes 
planus, with symptoms relieved by built-up shoe or arch 
support, shall be rated noncompensable.  Diagnostic Code 
5276.

In addition, the regulations provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See Deluca v. Brown, 
8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
flat feet.  The Board recognizes that the December 2000 VA 
examination found that the veteran had moderately severe 
bilateral pronation.  The veteran has also consistently 
complained of pain on use.  On the other hand, the VA 
examination reports are negative for any indication of pain 
on manipulation, swelling on use or characteristic 
callosities.  Significantly, the veteran has not reported, 
either during his VA examinations or in connection with his 
claim for VA benefits, that he has received outpatient 
treatment for his symptoms.  As a result, there are no 
outpatient treatment records demonstrating pain on 
manipulation, swelling on use or characteristic callosities.  

In addition, there is no evidence that an evaluation in 
excess of 10 percent is warranted for weakness or functional 
loss, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of foot 
pain.  However, the December 2000 VA examiner assessed the 
functional impairment due to the veteran's flat feet as "mild 
plus."  Therefore, the Board finds that his complaints and 
symptoms are adequately and appropriately contemplated by the 
10 percent evaluation under Diagnostic Code 5276 for moderate 
bilateral flat feet.  Accordingly, the Board concludes that 
additional compensable, due to consideration of sections 
4.40, 4.45 and 4.59, is not warranted.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.


ORDER

Service connection for depression is denied.

Entitlement to an evaluation in excess of 10 percent for a 
hiatal hernia, with esophageal reflux, is denied.  

Entitlement to an evaluation in excess of 10 percent for flat 
feet is denied.


REMAND

The veteran maintains, in substance, that he now has kidney 
stones and disabilities of the hips and right middle finger 
that he incurred while in service.  

Specifically, in correspondence received in October 1993, the 
veteran said that ongoing treatment for kidney stone problems 
began in October 1990.  The veteran's service medical records 
show that in April 1984, he was provided an intravenous 
pyelogram (IVP) due to left back pain.  The impression was 
normal IVP.  In October 1990, the veteran was seen for a 
kidney stone check.  It was noted that he had been seen 
earlier for left lower quadrant and low back pain, and that 
calcium oxalate crystals had been seen.  Physical examination 
resulted in an impression of left lower quadrant tenderness, 
rule out diverticular disease.  In November 1990, an IVP was 
scheduled to visualize the kidneys, ureters, and bladder.  A 
December 1990 health record provides that the IVP was within 
normal limits.  

During a November 1996 VA general medical examination at the 
Carl T. Hayden VAMC, the veteran stated that he had developed 
kidney stones on six occasions, that he had been admitted to 
that VAMC in December 1995, and that during that 
hospitalization he passed a kidney stone.  He stated that 
recently he had undergone an IVP and an ultrasound but did 
not know the results.  The pertinent impression reportedly 
was recurrent kidney stones.  

Relevant records of the veteran's VA treatment for kidney 
stones have not been associated with the claims file.  Those 
records must be obtained and reviewed.  Bell v. Derwinski, 2 
Vet. App 611, 613 (1992).

Regarding the veteran's hips, in correspondence received in 
October 1993 he maintained that ongoing treatment for chronic 
hip pain began in April 1986. 

Review of his service medical records demonstrates that an 
April 1986 consultation report provides a history of multiple 
myalgias secondary to being hit by a car, and that his hip 
pain had eased up.  On physical examination, the veteran's 
left hip was within normal limits.  The assessment was 
multiple myalgias.

In September 1992, the veteran complained of intermittent 
pain in the left hip of five years' duration, occurring even 
at rest.  He denied a history of trauma.  On physical 
examination, there was no localized area of tenderness on 
pressure.  The assessment was recurrent left hip pain.  The 
veteran was provided a bone scan of the left hip that was 
reportedly normal.  The report of an October 1992 
consultation provides further history that the pain was not 
increased by activity, occurred even at rest, lasted a day or 
so, and recurred three to four times per year.  X-rays were 
reportedly normal.  The impression included trochanteric 
bursitis of the left hip.  The plan was for the veteran to 
use NSAIDS and be put on profile.  

During a VA general medical examination in January 1994, the 
veteran reported that in 1990 he developed low back pain that 
radiated into his left buttock, that he referred to as his 
hip.  The veteran's hips were normal on examination, with 
normal range of motion, and no relevant diagnosis was 
provided.  

During a VA general medical examination in November 1996, the 
veteran reported occasional hip pain, mostly on the left, 
which also caused discomfort when he stood or walked for long 
periods of time.  He had full range of motion of both hips 
for extension, flexion, external rotation, abduction, and 
adduction, without pain on motion or tenderness.  No relevant 
diagnosis was provided.  However, radiographic examination of 
the hips conducted at that time resulted in a diagnosis of 
mild superior acetabular sclerosis bilaterally, with no 
spurring or joint space narrowing.  The examiner did not 
comment on those x-ray findings.  

Despite the foregoing, a medical opinion has not been 
obtained as to the relationship, if any, between the 
veteran's in-service trochanteric bursitis of the left hip 
and his current bilateral superior acetabular sclerosis.  The 
Board finds that the proper adjudication of this claim 
requires such a medical opinion.  

The Board also believes that a medical opinion should be 
obtained regarding the relationship, if any, between the 
veteran's current right middle finger disability and the 
clinical findings noted in service.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional evidence and 
argument in support of his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be requested to provide the 
names, addresses, and dates of treatment for all VA 
and non-VA health care providers who have treated 
or examined him for kidney stones, a left hip 
disorder, and a right middle finger disorder since 
November 1992.  Thereafter, in light of the 
response received and after obtaining any necessary 
authorization, the RO should take appropriate 
action to obtain copies of any clinical records 
indicated, which have not been previously secured, 
including those from the Carl T. Hayden VAMC in 
late 1995 and the reports of any post-service IVP 
and ultrasound examinations.

3.  Upon completion of (1) and (2), and after all 
indicated post-service treatment records have been 
obtained, the RO should schedule the veteran for a 
VA genitourinary examination.  The claims file must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  All 
testing deemed necessary should be completed.  The 
examiner's report should set forth in detail all 
current symptoms, pertinent clinical findings, and 
diagnoses.  The examiner should be requested to 
provide an opinion as to whether it is at least as 
likely as not that any current kidney stone 
disorder is related to the complaints and findings 
noted in service.  The opinion should provide 
complete rationale.  If the examiner is unable to 
provide any part of the requested opinion without 
resort to pure speculation, he or she should so 
indicate.

4.  The RO should also schedule the veteran for a 
VA orthopedic examination.  The claims file must be 
made available to and be reviewed by the examiner 
in conjunction with the examination.  All testing 
deemed necessary should be completed.  The 
examiner's report should set forth in detail all 
current symptoms, pertinent clinical findings, and 
diagnoses relative to any current hip or right 
middle finger disorder.  The examiner should be 
requested to provide an opinion as to whether it is 
at least as likely as not that any current 
disability of the hips, to include bilateral 
acetabular sclerosis, is related to the findings in 
his service medical records, to include left 
trochanteric bursitis.  The examiner should also be 
requested to provide an opinion as to whether it is 
at least as likely as not that any current right 
middle finger disability is related to the symptoms 
and clinical findings noted in service.  The 
opinions should provide complete rationale.  If the 
examiner is unable to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so indicate.

5.  The RO should then again consider the veteran's 
claims for service connection for kidney stones and 
disabilities of the hips and right middle finger.  
If action taken remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and they should 
be afforded the appropriate period of time to 
respond.  Then, if otherwise in order, the case 
should be returned to the Board after compliance 
with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

